Gilbert, Justice.
Cratus Barnes, as administrator of the estate of M. L. Brackin, brought'suit against E. C. Williams, seeking to enjoin him from further proceeding with the sale of certain land under a power of sale in a security deed. The verdict was for the plaintiff. 'The defendant thereupon filed a motion for new trial on the general and special grounds.' All of the special grounds, except one, were mere elaborations of the general grounds. The one exception mentioned complains that the court allowed a named court bailiff, “one of the main witnesses for the plaintiff, to act as jury bailiff for this special jury, and to handle and take care of the jury at the hotel overnight.”
The special ground does not show cause for a reversal. It is not contended that all of the facts were not known before the verdict, nor is it contended that the movant suffered any injury,, or that the bailiff made any communication to the jury in regard to the case. Moreover, it does not necessarily follow that the bailiff was disqualified to act in his official capacity as custodian of the jury by reason of the fact that he testified in the case. It has frequently been held that jurors themselves may be sworn as witnesses without disqualifying themselves from serving as jurors in the ease.
The verdict is supportéd by evidence. Though the evidence seems to preponderate against the finding of the jury, nevertheless the credibility of the witnesses and the findings of fact are peculiarly within the province of the jury, and the verdict in this ease hijts been approved by the judge. Therefore this court will not interfere with the finding of the jury.

Judgment affirmed.


All the Justices concur.